UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

JOHN MICHAEL LASPISA,

                              Plaintiff,
                                                             1:19-CV-0228
v.                                                           (GTS/DJS)

CITIFINANCIAL COMPANY; CARRINGTON
MORTGAGE SERVICES; DOES 1 TO 20;

                        Defendants.
__________________________________________

APPEARANCES:                                                 OF COUNSEL:

JOHN MICHAEL LASPISA
  Plaintiff, Pro Se
166 Ballston Avenue
Ballston Spa, New York 12020

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se real property foreclosure action filed by John

Michael Laspisa (“Plaintiff”) against CitiFinancial Company, Carrington Mortgage Services, and

Does 1 to 20 (“Defendants”), is United States Magistrate Judge Daniel J. Stewart’s Report-

Recommendation recommending that this action be dismissed unless Plaintiff pays the required

filing fee of $400.00 within thirty (30) days of the date of this Decision and Order. (Dkt. No. 7.)

Plaintiff has not filed an objection to the Report-Recommendation, and the deadline in which to

do so has expired. (See generally Docket Sheet.)

       After carefully reviewing the relevant papers herein, including Magistrate Judge

Stewart’s thorough Report-Recommendation, the Court can find no clear error in the Report-
Recommendation:1 Magistrate Judge Stewart employed the proper standards, accurately recited

the facts, and reasonably applied the law to those facts. As a result, the Report-Recommendation

is accepted and adopted in its entirety, and Plaintiff’s Complaint shall be dismissed in its entirety

unless, within thirty (30) days of the date of this Decision and Order, he pays the required filing

fee of $400.00.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Stewart’s Report-Recommendation (Dkt. No. 7) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) shall be DISMISSED without further

Order of the Court unless, within THIRTY (30) DAYS of the date of this Decision and Order,

he pays the required filing fee of FOUR HUNDRED DOLLARS ($400.00).

Dated: June 27, 2019
       Syracuse, NY
                                              ________________________________
                                              Hon. Glenn T. Suddaby
                                              Chief U.S. District Judge




       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).

                                                  2
